DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 18 have been cancelled.
Claims 1-15, 17 and 19-20 are pending and under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities:  please spell full name of LRG1 for clarity.  Appropriate correction is required.
Claim 1 is also objected because of the inconsistency between the preamble “risk of preeclampsia” and the concluding step “indicative of risk of hypertensive disorder of pregnancy”.  For prior art purpose, the Office would consider the result of the level of LRG1 is used to determine the risk of preeclampsia (See below). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 6 “comprising means for quantifying binding of the anti-LRG1 antibody  to LRG1 in the biological sample” in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Thus, anything in the ELISA or immunoassay, including buffer, microtiter plate, ..etc. can be considered “means” for quantifying the binding of LRG1 antibody complex. 

	
Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-9, and 15-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. measuring LRG1 in samples, and (2) correlating a control for identifying “an elevated level of LRG1” as indicative of risk of hypertensive disorder of pregnancy. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

No additional step other than measuring level of LRG1. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing and administering are Greenwood indicates that the antibody to LRG1 is now commercially available (US 20150132226; See section 0010). Also Mills teaches using antibody specific for LRG1 for an immunoassay (US 20180267044; see section 0041-0043). Moreover, using test strip having the target specific antibody is also commonly and routinely practiced in the art. These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10, 12, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung (Diabetologia 2017 Vol. 60, suppl. S428 #921 Poster Abstract).

Cheung conducted clinical studies on pregnant preeclampsia women. Cheung found out that a significant increase level of LRG1 in preeclampsia women than that of healthy control subjects (See Abstract).  Cheung concluded that LRG1 is a potential biomarker for assessing pregnant hypertension disorder, preeclampsia (Abstract). 

As to claim 4 and 6, the plasma samples were collected at second trimester.

With regard to claim 3, 8-9, the healthy women were served as a control reference. 


With regard to claim 10, the increase level was from about 40-50 ug/ml, which is about 25%.


With regard to claim 12, 14 and 15, ELISA (including antibody) was used for the detection.


Claim(s) 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mills.

As has been discussed above, Mills discloses an antibody specific for LRG1 for immunoassay (See section 0041-0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung.

other contributors). Also it is well-known and commonly practiced in the field for an early diagnosis of preeclampsia to ensure safety for both mother and fetus. One clinician such as Cheung would have been motivated to collect the whole three trimesters samples followed by analyzing LRG1 for establishing a reliable biomarker for risk prediction purpose. As to the increase level of Cheung’s study, i.e. about 25% from the second trimester preeclampsia women vs. control, one clinician would have the reasonable expectation of increase (whether milder 5%-10% in 1st  or higher in 3rd , e.g. about 15%-30%) compared to the control healthy women because it takes time for a significant increase of endogenous LRG1 protein in the body (at least ¼, 25% increase in the second trimester).


9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claims 1-4, 6, 8-10, 12, 14-15 above, and further in view of Horiuchi (US 20170322228) or Markovsky (US 7097983)

            The deficiency of Cheung reference with respect to the claim is that Cheung uses ELISA, e.g. microtiter plate with LRG1 antibody to detect LRG1 in the sample, whereas claim 14 uses test strip instead. 

However, using test strip of target specific antibody for detecting target molecule is well-known and commonly practiced in the field because of the convenience and reliability.

For instance, Horiuchi teaches using a test strip having an antibody specific for LRG1 (immunoreagent) immobilized thereon to detect the level of LRG1 from a biological sample (See section 0009; Figure 14-16).

In addition, Markovsky also shows using a test strip having an immobilized target specific antibody to detect a target (See Figure 1-3). The test strip is in general principle to detect a variety of target molecules, including proteins.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by either Horiuchi or Markovsky to have test strip to detect LRG1 in the biological samples from the potential pregnant women where the anti-LRG1 is immobilized within the test strip. One ordinary skilled in the art would have taking the advantages of test strip analysis because its convenience (portable) and time-saving features. 

Claims 17 and 19 are free of prior art. The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using an antibody specific for the two epitopes (SEQ ID No. 1 and SEQ ID No. 2) for detection of LRG1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure thatthe inventor had possession, as of the filing date of the application relied on,of the specific subject matter later claimed by the inventor. Vas-Cath Inc. v.Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). The inventor candemonstrate possession by such descriptive means as words, structures,figures, diagrams, formulas, etc., that fully set forth the claimed invention. 
An inventor needs to show that the inventor was "in possession" of theinvention by describing the invention, with all its claimed limitations, notthat which makes it obvious. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Requiring possession of the invention, and not that which makes it obvious, ensures that the claimed invention does not overreach the scope of the inventor's contribution to the field as described in the patent specification. Reifftn v. Microsoft Corp., 214 F.3d 1342, 1345(Fed. Cir. 2000). Depending on the facts of the case, description of achemical genus can require something more than the description of a singlespecies but less than all species encompassed by the claimed genus. Cf.,Regent of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir.1997). 
When a claim contains functional language but the specification lacks any teaching regarding the amino acid residues that are critical for the function, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species aren't.  In other words, absent any AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence, see MPEP 2163. 

With regard to claims 12-14, the issue is on the term “immunoreagent” for detecting LRG1. In the specification applicants merely disclose ONE species, namely LRG1 antibody, both monoclonal and/or polyclonal antibodies (See section 0040-0042; Figure 2 experiments and Figure 3 data analysis). No other immunoreagent is disclosed or discussed. 

University of California v. Eli Lilly., 119 F.3d 1559, 43 USPQ2d 1398, the court held that a ‘representative number” of species is required possession of the genus - “structural features common to the members of the genus, which features constitute a substantial portion of the genus.” Enzo Biochem, Inc. V. Gen-Probe Inc, 1567, 43 USPQ2d at 1405, the court adopted the standard that “the written description requirement can be met by ‘show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “. Thus far, applicants merely show ONE species, i.e. antibody, for use of detection of LRG1, not justified in possession of whole genus “immunoreagent”.

As to claim 17, the issue is no the “antibody” defining by functionality, i.e. binding to LRG1. 
Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the CDR in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

Concerning the recent Sanofi case, the Court also commented:
“An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to
distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed
that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular
amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s
testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody-antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

The Sanofi case and the instant case has some similarity, i.e. claiming an antibody based on antigen, i.e. a hidden epitope not accessible while histone wrapped with nuclesome. It is not the structure of the antigen (e.g. SEQ ID No. for epitopes), rather it is the structure of the ANTIBODY that would satisfy the written description in view of Safoni case. It is also well-known in the art that the antibody bind to the same epitope may have different internal structures (CDRs).  The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

					Conclusion 
3.	No claim is allowed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641